.                  OFFICE      OF    THE     AlTORNEY        GENERAL      OF    TEXAS

                                                    AUSTIN
                                                                                ;‘r; :
    GE”&-‘=-”
    Anolln-




                Ronorable  Zobn R.          Bhook
                Crlmlnal  Dirtriot          Attorney
                San Antonlo,        Texar




                                                                    urt ror thbrputpoe*
                                                                    I to lrtrbllrh       or



                                                                 the ~uall?lmd  pmvtxs-
                                                                 ,roter# of euoh oouotrp




                         &tie18        44196 reabr,,     iB part,       a8 fol10~W:
                         'P&O       OOXQi8Si6BW'         OOUXt Or 8~           OO\mtY
                      rhallhare        pow.?     to    l8kbliirha OfJUt~hOhor-
                      pita1    and to       8nbrp      8ny   OXi8tiAQ     ho8pitalr
Honorablt John R. Shook, page $2




     for the oare and treatment 0r person8 rufror-
     lng tram any il1ne88, diraaae or injury, mb-
     jeot to the prOvlelOn8 of this chapter. At
     intervals of not 1088 than twelve mnth8, tea
     per cent of the qualified proptrty taxpaying
     Toter8 Of a COUnty      V,etitiOn 8Uch court to
     provide rOI the t8t8?f ish1ag or enlarging of a
     oounty hoeiltal, in v&loh event said court with-
     In the time designated in 8uch petition   #hall
     submit to ruoh voter8 at 8 rpeolal or re*
     lleotlon the propo8itlon of lsnrl~g bond8 in


     rhall reoelre 8 majoritr of the votes cf the
     qualiiled property taxpayer8 rotlng at 8uch
     el8otlon, eaid OOmDd88iOntr8 oourt shall e8-
     tabll8h and malnt8ln 8Uoh ho8pltal 8n@ shall
     hare the ioll~wing power8t*


         WRenote from the reading of this 8tatUt8 that the
cOd881OIld~8’   c0Ul-t ha8 the VOWeI to 88ttIbli8hhO8pitd8
subjoot  to th8 prOVilliOn8Of thl8 OhIpter. Th8 prO~i8lOn8
then follow that upon thr fiiiE(rOf a petition by ten VW
oent of th8 quollrled property taxpaying votbr8, the Corn-
mf8810ner8 Court shall 8UkQit 8UOh prOpositioIito the
rot8rs  at a regular or speolal lleotlon. The only two
oar88 that m are able to fild whloh di8OU88 thi8 artlolr-
Bsydlor t. Border, 118 9. 1. (2d) VO8, and State of Tosas,
ox rrl Wilron County Attorney v. B8rb.r. County Judge, et
al.1 115 8. W. (2d) 1197 - hold tht    thir lrtiolr is not
in violation or the CoMtltUtion, but nowhere doe8 the 0ou.H
go rurther with rererrnor to the pIW*qUi8ite8   or 8sl8180-
tlon.   However, it 18 8ppared  rrom the reading 0r both
oa8b8 that the eleotion w71.1osll8d pureuant t0 a p8titiOn
properly filed with thr cOIllQi88iOnOI8'COtlIt. If 8 OOUlit~
oome8 wlthln the provi8lonr of Artlole 4478, thir depart-
msnt OOn8tIUe8 that article to mmn that a petltlon 18 a
necessary prerequlslte to the calling Of an elsotloa ror
the pUrpO8. of votln& bond8 for thr pUrpO888 WNU0Iat.d
 la this rtatutr.
Eonorablo Johh   R. Shook, pa64 #S




        ArtiOb    4493   read8   a8 rOiiOW8:

         "WhoI no oounty hoapltal 18 now provided ior
     the purpose afore88ld, or where ruoh provl8lon 1s
     insdequatr, th. OO~i88iOnOrS oourt Of each OOMtJ
     vtbloh may havr a oity rlth a population o? more
     than ten thourand pOISOn8, wlthln six month8 from
     th8 time iihtn     ruoh oity Shall have attained ruoh
     population, 8uoh population      to be aroertained         bf
     8uoh oourt in 8Uoh manner a8 may be dote&need               upon
     resolution     theroof,  rhall provide for the lreotlon
     of 8uoh oountg horpltal or hO8pital8 a8 tiy be n0088-
     88rr ror that purporr, and provide therein a room or
     room.8, or ward or ward8 for the oars or oonrlnrunt
     oarer, ald 8 room or room8      or ward or ward8 ror the
     temporary   oar0 0r penon      8Urr8IiIIg    rrom mental      or
     rmftous di8ea8e, and also mak6 provision in roperate
     building8 r0r patlsnta surrrrlng rrcnn tubmroulosl8
     and other oommunloable dl8eS8e8, and rrom tlm8 to
     tire add thereto aooommodation8 uuftlolent              to take
     oar0 0r t&r ~tl8nt.r 0r th8 oounty.            Thir   tlm8 may
     be extondsd by the State Board 02 Health for @od
     oau8. 8hown. Unlesr adequate funds for              the build-
     ing or &aid horpital oan b8 derived from ourrent
     funds 0r the oounty rv8ilablr ror 'ruoh RurPO88.
     lrsuanoe   or oountjwarrantr      am!l. rorlpt ,-th;-- ooai-
     mirrionerr court shall rubmit, either at a



     rote-at-ruoh rleotion 88id oourt may br roquirrd
     therearter at interval8 0r not 1088 th8.n twSlva
     month8, upon prtltion 0r ten per ornt or thr quali-
     ilad rotor8 of 8aid oounty, to 8ubmit said proposi-
     tlon until Same Shall r8orlr* the rSquislt* rot0
     suthoriclng the 18Suanoe oi the boabS."

        We lb8 that thi8 reotlon of the Aot doe8 not make a
;f;:tlon a neosasary prerSqtilslt8ror the oalliq    oi an rloo-
       WO bellotr th8t Beur County, harln~~a oitf oi man
than'trn thourcmd inhabitants, rcmld be govrrnod by Artlola
4493, and it 18 our oplnloa that Ull188S adaquato fun48 r0r
Honorable John R. Shook, page #I




thr building of said hospital can be derived from the
current funds of the oountg available for suoh purpose,
the Comlssionerrrl Court may submit, without a petition
being filed, either at a special or regular election, th8
proposition 0r the lssuanoe 0r county bond8 for the pur-
po8* 0r establishing or enlargln~ a oounty tubefoular
hospital.
        Trustin   that this answer8 your qUe8tiOn,   we   es.

                                       Very truly yOUIS
                                    ATTORNTCYGENE;RALOF TEIhS




COB-8




    c